Citation Nr: 1003008	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  03-15 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to service connection for skin tumors of the 
chest and back, to include on the basis of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Hartford Regional Office (RO) in 
Newington, Connecticut.

When this case was before the Board in June 2009, it was 
decided in part and remanded in part.  The case has since 
been returned to the Board for further appellate action.  

In connection with his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in October 2004, and accepted such hearing in lieu of 
an in-person hearing before the Board.  See 38 C.F.R. § 
20.700(e) (2009).  He also testified at a hearing before a 
Decision Review Officer (DRO) at the RO in August 2003.  A 
transcript of each hearing is associated with the claims 
file.


FINDING OF FACT

Skin tumors of the chest and back were not present in service 
and are not etiologically related to service


CONCLUSION OF LAW

Skin tumors of the chest and back were not incurred in or 
aggravated by active duty, nor may their incurrence or 
aggravation during such service be presumed.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in January 2002, prior to its 
initial adjudication of the claim.  Although the Veteran was 
not provided notice with respect to the disability-rating or 
effective-date element of his claim until October 2006, after 
the initial adjudication of the claim, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for the Veteran's 
tumors of the chest and back.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claim was no more than harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.             § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for his tumors of the chest and back, as he 
believes the tumors are related to his active duty service.  
He believes that being exposed to herbicides, specifically 
Agent Orange, contributed to his current condition.  
Alternatively, the Veteran's representative has also 
expressed that the Veteran believes that this condition stems 
from his serving in the jungle in Vietnam. 

The Veteran's service records indicate that he served as part 
of the Tet Counter Offensive in Vietnam from November to 
December 1967.  Thus, the Veteran is presumed to have been 
exposed to herbicide agents.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  However, the record does not establish 
that the Veteran has been diagnosed with any of the 
enumerated diseases associated with herbicide exposure under 
38 C.F.R. § 3.309(e).  Because the disability for which the 
Veteran is claiming service connection based on exposure to 
herbicide is not listed under 38 C.F.R. § 3.309(e), the 
Veteran is not entitled to service connection for this 
disability on a presumptive basis stemming from his exposure 
to herbicides in service.  

With respect to whether service connection is warranted on a 
direct basis, the Board notes that the Veteran's service 
treatment records do not indicate that he ever complained of 
or was found to have a tumor of his chest or back, and the 
examination for discharge was negative for the presence of a 
tumor of his chest or back.  

As for post-service medical evidence, the report of a 
February 2002 VA neurological examination notes that the 
Veteran had numerous subcutaneous lumps over the anterior 
abdomen wall and left flank.

The Veteran was also afforded a VA examination with respect 
to this condition in July 2009.  Upon examination, the 
examiner indicated that he reviewed the Veteran's claims 
file, and while there was no indication of this condition in 
service, he pointed out that post-service medical records 
noted that these tumors may be benign lipomas or 
lipofibromatosis.  A physical examination revealed multiple 
non-tender, soft, sub-cutaneous masses located on the 
Veteran's back, belt line, chest, and abdomen.  There was no 
evidence of trauma or infection.  

The examiner concluded by diagnosing the Veteran with 
multiple subcutaneous lipomas.  He found that this condition 
was not related to the Veteran's service or Agent Orange 
exposure.  In so finding, he noted that medical literature 
indicated that lipomas occur in 1 percent of the population.  
He then referred the Veteran's file to a dermatologist for 
further review.

During the dermatological consult, the examiner noted 
numerous sub-cutaneous soft nodules on the anterior truck, 
axilla, and legs.  The largest lesion, approximately 6 
centimeters, was located on the left mid back.  The examiner 
found that the lesions were consistent with lipomas, and 
noted that he was unaware of any evidence of lipomas being 
associated with Agent Orange exposure.

The Board has also considered the Veteran's various 
statements and testimony at his October 2004 Board hearing 
and the August 2003 hearing before a DRO that he has 
experienced this tumor condition since approximately 4 years 
after service and that he believes this condition is related 
to service, including exposure to Agent Orange or service in 
the jungles of Vietnam.  However, as a lay person without 
medical training, the Veteran is not competent render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As discussed above, 
the medical opinions addressing whether the Veteran's tumors 
are related to service are against the claim.

Accordingly, the Board must conclude that service connection 
is not warranted for the Veteran's tumors of the chest and 
back.  In reaching this decision, the Board has determined 
that the benefit-of-the doubt rule is not applicable to this 
claim because the preponderance of the evidence is against 
the claim.


ORDER

Entitlement to service connection for skin tumors of the 
chest and back, to include on the basis of exposure to Agent 
Orange, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


